



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rodriguez, 2020 ONCA 700

DATE: 20201102

DOCKET: C68547

Gillese, Lauwers and Benotto
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Luis Ernesto Rodriguez

Appellant

Luis Ernesto Rodriguez, acting in
    person

Janani Shanmuganathan, duty counsel

Hannah Freeman, for the respondent

Heard by videoconference: November 2, 2020

On appeal from the convictions entered
    on July 25, 2019 and the sentence imposed on July 30, 2019 by Justice Gilles Renaud
    of the Ontario Court of Justice.

APPEAL
    BOOK ENDORSEMENT

[1]

The appeal is quashed for want of jurisdiction.


